Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 1 of 13 PageID 1521



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

 JAMES RICHARD BROWN,

             Plaintiff,

 v.                                       Case No:   2:20-cv-446-JES-MRM

 COMMISSIONER OF SOCIAL
 SECURITY,

             Defendant.


                                 OPINION AND ORDER

         This   matter    is     before    the    Court   on   consideration   of

 Magistrate Judge Mac R. McCoy’s Report and Recommendation (Doc.

 #27), filed on June 29, 2021, recommending that the Decision of

 the Commissioner be affirmed.             Plaintiff filed Objections to the

 Report and Recommendation (Doc. #29) on July 13, 2021.

        1. ALJ Findings and Conclusions

        Plaintiff is 52 years old, approaching advanced age, with at

 least a high school education who can communicate in English.

 (Doc. #22-2, Tr. 29.)          Plaintiff is 5’9” and weighs about 201 to

 208 pounds with a body mass index of 30.             (Id., Tr. 24.)     On July

 5, 2017, plaintiff filed an application for a period of disability

 and disability insurance benefits alleging an onset date of July

 1, 2017.   (Id., Tr. 17.)           The Administrative Law Judge (ALJ) found

 that    plaintiff   met       the    insured    status   requirements   through

 December 31, 2021.       (Id., Tr. 19.)
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 2 of 13 PageID 1522



       At step one, the ALJ determined that plaintiff has not engaged

 in substantial gainful activity since July 1, 2017, the alleged

 onset date.    (Id., Tr. 19.)    At step two, the ALJ determined that

 plaintiff had the following impairments that significantly limit

 the ability to perform basic work activities: Plaintiff has right

 eye blindness, encephalopathy status post trauma, status post

 traumatic brain injury, status post remote left ankle fracture,

 obesity, and neurocognitive disorder.          (Id., Tr. 19.)      At step

 three, the ALJ found that plaintiff did not have an impairment or

 combination of impairments that met or medically equaled the

 severity of one of the listed impairments in 20 C.F.R. Part 404,

 Subpart P, Appendix 1.      (Id., Tr. 20.)

       The ALJ found that plaintiff had the residual functional

 capacity to:

            lift and/or carry 20 pounds occasionally and
            10 pounds frequently; sit for six hours in an
            eight hour work day; stand and/or walk for six
            hours in an eight hour workday; no operation
            of foot controls; occasional climbing of ramps
            or stairs; but may never climb ladders, ropes,
            or scaffolds; occasional balancing; frequent
            stooping,   kneeling,    and   crouching;   no
            crawling; no commercial driving; no exposure
            to hazardous machinery or unprotected heights;
            limited to occupations that do not require
            depth perception and binocular vision; able to
            understand, remember, and carryout simple
            tasks, low stress work defined as only
            occasional     decision-making     and    only
            occasional changes in work setting; occasional
            interaction with coworkers and supervisors;
            and no interaction except incidental with the
            public.



                                    - 2 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 3 of 13 PageID 1523



 Id., Tr. 22.)       The ALJ determined that plaintiff was unable to

 perform any past relevant work as a store laborer (medium) or cable

 line technician (heavy).        The vocational expert testified that

 plaintiff would be able to perform the requirements of a marker

 (light), office helper (light), or routing clerk (light).             As a

 result, the ALJ determined that plaintiff was not “not disabled”.

 (Id., Tr. 30.)       At step 5, having considered plaintiff’s age,

 education, work experience, and residual functional capacity, the

 ALJ found there were jobs in the national economy that plaintiff

 could perform.      (Id., Tr. 29.)

        2. Magistrate Judge’s Recommendations

        Plaintiff raised three issues on appeal: (1) whether the ALJ

 properly considered the opinion of the state agency physician, Dr.

 Arkin, and presented a complete hypothetical question to the

 vocational expert; (2) whether the ALJ properly resolved the

 apparent inconsistencies between the vocational expert and the

 DOT;    and   (3)   whether   the    Appeals   Council   properly   denied

 plaintiff’s request for review in light of the evidence concerning

 plaintiff’s left foot injury submitted to it.

        As to the first issue, the Magistrate Judge found that the

 ALJ properly weighed the opinion of Dr. Arkin as unpersuasive after

 determining that it was inconsistent with the findings of Dr.

 Driscoll, Dr. Wright, and Dr. Goodwin.           (Doc. #27, pp. 10-11.)

 The Magistrate Judge found that the ALJ considered the recommended



                                      - 3 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 4 of 13 PageID 1524



 limitation but chose not to adopt it.         The Magistrate Judge noted

 that even if the ALJ found the opinion persuasive, he is not

 required to adopt every limitation verbatim if a reason is provided

 for rejecting the limitation.       (Id., p. 11.)

             Here, although the ALJ did not present a
             hypothetical that included a limitation to
             avoid a moderate noise level, the ALJ was not
             required to include limitations that he found
             to   be  unsupported   by   the  record.   See
             Forrester, 455 F. App’x at 903. As discussed
             above, the Undersigned finds no error with the
             ALJ’s evaluation of the record evidence,
             including the ALJ’s decision to not include a
             noise limitation. To the extent Plaintiff
             disagrees with the ALJ’s interpretation of
             that evidence, that is not a ground for
             remand. See Sarria v. Comm’r of Soc. Sec., 579
             F. App’x 722, 724 (11th Cir. 2014).

 (Id., pp. 12-13.)     The Magistrate Judge also found that any error

 would be harmless because substantial evidence supports the ALJ’s

 ultimate    decision.      (Id.)       The   Magistrate    Judge    rejected

 plaintiff’s    argument   that   the   position   of    routing    clerk   was

 obsolete and found that even if reduced by 95% to account for any

 potential finding of obsoleteness, the number of available routing

 clerk positions would still be significant.            (Id., pp. 15-16.)

       As to the second issue, the Magistrate Judge found that the

 three occupations identified by the ALJ required a reasoning level

 of two.    The Magistrate Judge rejected the argument that jobs with

 a DOT reasoning level above level one conflict with plaintiff’s

 limitation to “understand, remember, and carryout simple tasks.”




                                    - 4 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 5 of 13 PageID 1525



            Because the Undersigned determines that no
            apparent conflict exists between a limitation
            to “understand, remember, and carryout simple
            tasks” and a reasoning level two occupation,
            the Undersigned finds that Plaintiff could
            perform the work of a marker, office helper,
            or routing clerk and, therefore, that the ALJ
            did not err. Thus, the Undersigned recommends
            that the decision be affirmed on this issue.

 (Id., p. 21.)

       As to the third issue, the Magistrate Judge noted that “[t]o

 be considered new, the evidence must relate to the period on or

 before the date of the administrative law judge hearing decision”,

 or July 5, 2019.     (Id., p. 25.)     Plaintiff contended that a 2006

 surgery and a 2008 examination by the surgeon regarding a left

 foot injury and a permanent range of motion restriction in the

 left ankle were submitted to the Appeals Council as new evidence,

 but review was erroneously denied.          Plaintiff concedes that he

 worked in 2006 and 2008 despite the injury but it was “short-

 lived” and part-time.       (Id., pp. 21-23.)      The Magistrate Judge

 found that the evidence is considered new, but not material because

 the ALJ was aware of the injury and surgery and considered both in

 determining the residual functional capacity.         (Id., p. 26.)     The

 Magistrate Judge, noted:

            In so doing, the ALJ specifically noted that
            “after the alleged onset of disability date,
            the medical evidence of record contains very
            little evidence of any positive findings on
            objective examination or other evidence to
            establish that the claimant is as limited as
            alleged.”



                                    - 5 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 6 of 13 PageID 1526



 (Id., p. 26.)       The new evidence predates the alleged disability

 onset date by at least 9 years and therefore cannot contradict the

 ALJ’s findings and would not have changed the “administrative

 outcome”.     (Id., p. 27.)

       3. Review of Objections

       The Court reviews the Commissioner’s decision to determine if

 it is supported by substantial evidence and based upon proper legal

 standards.     Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

 (11th Cir. 2004) (citing Lewis v. Callahan, 125 F.3d 1436, 1439

 (11th Cir. 1997)).      Substantial evidence is more than a scintilla

 but less than a preponderance and is such relevant evidence as a

 reasonable person would accept as adequate to support a conclusion.

 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing

 Crawford,     363   F.3d   at    1158-59).          Even   if    the    evidence

 preponderates against the Commissioner’s findings, the Court must

 affirm   if   the   decision     reached    is    supported     by   substantial

 evidence.      Crawford,   363    F.3d     at    1158-59   (citing     Martin   v.

 Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).                The Court does

 not decide facts anew, make credibility judgments, reweigh the

 evidence, or substitute its judgment for that of the Commissioner.

 Moore, 405 F.3d at 1211 (citing Bloodsworth v. Heckler, 703 F.2d

 1233, 1239 (11th Cir. 1983)); Dyer v. Barnhart, 395 F.3d 1206,

 1210 (11th Cir. 2005)(citing Phillips v. Barnhart, 357 F.3d 1232,

 1240 n.8 (11th Cir. 2004)).        The Court reviews the Commissioner’s



                                     - 6 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 7 of 13 PageID 1527



 conclusions of law under a de novo standard of review.           Ingram v.

 Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007)

 (citing Martin, 894 F.2d at 1529).

       A. Issue One

       Plaintiff   argues   that   the   ALJ   failed   to   articulate   and

 properly consider the opinion of Dr. Arkin regarding plaintiff’s

 limitations with noise.      (Doc. #29, p. 3.)     Plaintiff argues that

 inclusion of a noise limitation in the residual functional capacity

 based on the opinion of a State agency doctor would have required

 vocational expert testimony with the limitation added to the

 hypothetical.     (Id., p. 5.)

       The ALJ did not specifically identify the opinion of Dr.

 Arkin, but the ALJ did not find persuasive:

            the opinions of the state agency reviewing
            medical    consultants    at    initial    and
            reconsideration who opined that the claimant
            has   no  exertional   limitations,   frequent
            postural limitations except for occasional
            balancing, environmental limitations, and
            limited right near acuity, far acuity, depth
            perception, and field of vision due to right
            eye blindness.    (Exhibits 1A; 3A).     These
            opinions are not consistent with the medical
            evidence of record because the claimant is
            more limited than assessed particularly with
            regard to his vision which limits him to light
            work, as defined above, with respect to
            lifting, carrying, depth perception, and
            balance limitations. Despite these assessed
            limitations,     the    objective     physical
            examination findings were generally normal by
            the claimant’s treating neurologist, Dr.
            Driscoll, and the claimant’s primary care
            provider Dr. Wright, as above. (Exhibits 13F;



                                    - 7 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 8 of 13 PageID 1528



              23F;   30F).     These    opinions   are  also
              inconsistent   with   the    opinion   of  the
              consultative ophthalmologist Dr. Goodwin, as
              below, which is more consistent with the
              performance of light work rather than work at
              a higher exertional level. (Exhibit 17F/G).
              Accordingly, I do not find these opinions
              persuasive.

 (Doc. #22-2, Tr. 27-28.)       The ALJ credited Dr. Wright’s physical

 examination findings in Exhibit 23F, which included a notation

 about ears as “Denied: Discharge, Dizziness. Hearing aid. Hearing

 Impairment Infections. Pain. Ringing in Ears.”         (Doc. #22-14, Tr.

 1223.)     The ALJ credited the opinions that suggested light work,

 and not the higher exertional levels suggested by the state agency

 doctors.     As noted by the Magistrate Judge, at least one of the

 positions has a noise level requirement of quiet.           (Doc. #27, p.

 13 citing Doc. #25-5, p. 6.)          The Court overrules plaintiff’s

 objection.

       B. Issue Two

       Plaintiff argues that the ALJ specifically found the State

 agency opinions of moderate limitations to be persuasive, yet the

 limitations were not included in the assessment.           (Doc. #29, pp.

 5-6.)    Plaintiff argues that “if the ALJ believed a limitation to

 simple tasks addressed the moderate limitations with understanding

 and remembering detailed instructions, then the jobs which require

 dealing with detailed instructions would be inconsistent with the

 ALJ’s RFC.”     (Id., p. 6.)




                                    - 8 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 9 of 13 PageID 1529



       The   hypothetical      included          “mentally         able    to     understand,

 remember,    and    carry-out      simple       instructions;            low-stress       work

 defined     as    only    occasional      decision-making,               only    occasional

 changes in the work setting, occasional interaction with co-

 workers and supervisors, no interaction with the public except

 incidental;      and     limited    to    jobs    that       do    not     require       depth

 perception.”        (Doc.    #22-2,       Tr.    53.)        The    vocational       expert

 suggested several jobs that would be available:                           Marker, Office

 helper, and a routing clerk.                    Each is light with a specific

 vocational preparation of 2, and a reasoning level of 2, with the

 ability to apply “commonsense understanding to carry out detailed

 but uninvolved written or oral instructions. Deal with problems

 involving    a    few    concrete     variables         in   or     from        standardized

 situations.”       The second hypothetical added physical limitations

 and   the   vocational      expert       testified      that       the    work     would    be

 sedentary.       When counsel asked if the jobs could be performed with

 a reasoning level of 1, the response was “No.”                            (Id., Tr. 56.)

 This was also true for the proposed addition of “the individual

 would forget instructions daily.”                  (Id.)          The Eleventh Circuit

 recently found that there is no apparent conflict between an

 ability     to     “understand,          carry-out,          and     remember        simple

 instructions”,      and    positions       with    a    reasoning         level     of    two.

 Buckwalter v. Acting Comm'r of Soc. Sec., 997 F.3d 1127, 1134 (11th

 Cir. 2021).       Plaintiff’s objection is overruled.



                                          - 9 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 10 of 13 PageID 1530



       C. Issue Three

       Plaintiff argues that the evidence submitted to the Appeals

 Council about plaintiff’s left foot problems was new and material

 because it showed an ankle fusion, no subtalar joint motion, and

 40-degree left ankle motion without pain.           (Doc. #39, pp. 6-7.)

 Plaintiff argues that the evidence disputes the accuracy of Dr.

 Wright’s notes, the primary care physician, which were relied upon

 by the ALJ.    (Id., p. 7.)

       The ALJ discussed plaintiff’s “status post remote left ankle

 fracture and subsequent repair,”

             After the alleged onset of disability date,
             the medical evidence of record contains very
             little evidence of any positive findings on
             objective examination or other evidence to
             establish that the claimant is as limited as
             alleged. (Exhibit 24F/2).         The residual
             functional capacity finding’s limitation to
             light work with no operation of foot controls,
             no   commercial    driving,    and   occasional
             balancing fully account for any residual left
             ankle associated allegations or limitations.
             Despite   the   claimant’s    balance    related
             allegations and complaints, there is no
             evidence that a cane or an assistive device is
             medically necessary or used by the claimant.
             The claimant testified he did not require a
             cane. (Hearing Testimony). Furthermore, the
             claimant’s    treating      neurologist,     Dr.
             Driscoll, found that the claimant had a normal
             gait and that his subtle balance issues are
             not evident on examination. (Exhibit 30F/4).
             Moreover, Dr. Wright found the claimant to
             have a normal gait as well. (Exhibit 23F/9).
             Accordingly, the physical examinations in the
             medical evidence of record strongly support
             that the claimant can perform light work




                                    - 10 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 11 of 13 PageID 1531



             consistent   with     the     residual      functional
             capacity finding.

 (Doc.   #22-2,   Tr.   26.)     The   ALJ      also   considered   plaintiff’s

 subjective testimony:

             Q. Do you have any difficulty sitting?

             A. 20 to 30 minutes, and then my ankle will
             lock up, and it’s painful once I get up,
             because there’s a limited range of motion to
             stretch that back out, and the more I do it,
             the more of an issue it becomes.

             Q. Which foot is that?

             A. Left – left foot, left ankle.

             Q. Do you have difficulties with balance?

             A. Yes.

             Q. How frequently do you feel off-balance?

             A. I can take on any task ten to 15 minutes,
             and then it’s a deliriousness, equilibrium
             issue. I can walk for a half hour, but that’s
             – that’s about it, then I have to sit.

             Q.   What   do     you      mean     when    you   say
             deliriousness?

             A. My head, kind of, spinning around being
             dizzy.

             Q. Okay.    Do you have any depth perception?

             A. I do, but I have issues with – with how
             close something actually is.

             . . . .

             Q. And, why can’t you push your lawn mower
             anymore?

             A. I can go ten minutes, and my head’s spinning
             and my ankle’s hurting, and I’ll go all week
             – it’ll take me a week to cut my lawn. And, by



                                    - 11 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 12 of 13 PageID 1532



             the time I get to the end, it’s time to do the
             end again; I have to stop every ten minutes/15
             minutes to take a break.

             Q. Have you had any treatment for your ankle?

             A. Not since it happened, and that was a two
             to three year process because I had two
             surgeries, hyperbaric treatment, wound care.
             And, what he had to do is take a piece of bone
             from under my knee, and basically fuse my
             ankle –

             Q. Okay.

             A. –   so it’s limited in its range, and kind of
             like   everything I deal with, my head injuries
             now,   I was basically told that’s as good as
             it’s   going to get – that was –

             Q. So, it was your left ankle?

             A. Yes.

             Q. Okay.

             A. And, that’s as good as it’ll ever get.

             Q. You also talked about balance issues; do
             you have to use a cane?

             A. No.

 (Doc.   #22-2,     Tr.   44-45,   48-49.)      The    Appeals   Council   denied

 plaintiff’s      request   for    review    finding    that   the   reasons   for

 disagreement and the exhibits did not provide a basis for changing

 the ALJ’s decision.        (Doc. #22-2, p. 2.)

       “The ALJ must clearly articulate the reasons for giving less

 weight to the opinion of a treating physician, and the failure to

 do so is reversible error.”           Lewis v. Callahan, 125 F.3d 1436,

 1440 (11th Cir. 1997).        In this case, the ALJ clearly articulated



                                      - 12 -
Case 2:20-cv-00446-JES-MRM Document 31 Filed 07/27/21 Page 13 of 13 PageID 1533



 the weight given to the various opinions of the state agency

 physicians and treating physicians and why.         Plaintiff’s objection

 is overruled.

       After    an   independent   review,   the   Court   agrees    with   the

 findings and recommendations in the Report and Recommendation.

       Accordingly, it is now

       ORDERED:

       1.      The Report and Recommendation (Doc. #27) is accepted and

 adopted by the Court.

       2.      Plaintiff's Objections (Doc. #29) are OVERRULED.

       3.      The Decision of the Commissioner of Social Security is

 affirmed.

       4.      The Clerk of the Court shall enter judgment accordingly

 and close the file.

       DONE and ORDERED at Fort Myers, Florida, this                27th    day

 of July 2021.




 Copies:
 Hon. Mac R. McCoy
 U.S. Magistrate Judge

 Counsel of Record




                                    - 13 -
